Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Parins on 11/09/2021

The application has been amended as follows: 
The language “wherein the temperature-sensitive compound is chosen from N-isopropyl acrylamide, N-isopropyl methacrylamide, N-isopropyl acrylamide oligomers, N-isopropyl methacrylamide oligomers, and combinations thereof” is added to the end of claim 1.
Claim 4 is amended to read “The method according to claim 1, the cell culture surface is made of material comprising polyolefin or polycarboxylate.”
Claims 11-12 and 15-16 are all changed to depend from claim 1.

Reasons for Allowance
	Claims 1, 4-7 and 11-18 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to prepare a temperature sensitive cell culture surface, especially as relates to how the current specification describes a “temperature sensitive cell culture surface” as “ a surface that allows the cells to automatically detach by changing the temperature after completion of cell culture” (see Background 
The most pertinent prior art (EP2471899) teaches forming a cell culture surface using N-isopropyl acrylamide, a solvent and a radical initiator.  However, the radical initiator of the prior art is pre-coupled to the surface being prepared and is not present in solution with the solvent and N-isopropyl acrylamide used and therefore the inventive method is substantially varied.
Another prior art (US8585753) teaches that it is known to atomize coatings applied to create cell culture surfaces but is otherwise largely unrelated to the problems solved by the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717